OPINION — AG — **** REAL PROPERTY — RECORDATION — TAXATION — TRUE VALUE **** A NEW MORTGAGE SECURED BY THE SELLER FROM THE PURCHASER WOULD NOT SERVE TO REDUCE THE CONSIDERATION, OR THE VALUE OF THE INTEREST, OR THE VALUE OF THE PROPERTY CONVEYED IN A REAL ESTATE TRANSACTION SUBJECT TO 68 O.S. 1968 Supp., 5101 [68-5101], AND SUCH MORTGAGE WOULD PROPERLY BE INCLUDED WITHIN SUCH A TRANSACTION AND BE SUBJECT TO THE TAXATION IMPOSED BY SUCH STATUTE. CITE: 68 O.S. 1968 Supp., 5101 [68-5101] GARY F. GLASGOW